Order entered December 3, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00539-CR

                                 ROBERT ALEX, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-61271-V

                                          ORDER
       The Court REINSTATES the appeal.

       On October 9, 2015, this Court ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have not received the findings, but on November 24,

2015, appellant tendered a brief without an extension motion. Nevertheless, in the interest of

expediting the appeal, we VACATE the October 9, 2015 order requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.



                                                     /s/   ADA BROWN
                                                           JUSTICE